Pob Cuanto, el apelante ba radicado una moción, sin notificación a la parte contraria, solicitando señalamiento del recurso arriba titu-lado sobre la base de haber radicado ya el alegato reglamentario.
PoR CUANTO, examinados los autos aparece que en vez de haber radicado el apelante un pliego de excepciones o- la transcripción de evidencia o en su caso el legajo de sentencia se limitó a acompañar con su moción solicitando nombramiento de abogado de oficio copias simples de la opinión y sentencia apelada, así como la cédula de notificación de sentencia que le fuera servida.
PoR CUANto, los documentos reseñados en el párrafo anterior no constituyen en modo alguno el récord de la apelación que de acuerdo con la ley debe tener ante sí el Tribunal Supremo para que pueda celebrarse la vista del recurso.
Por tanto, no habiendo sido perfeccionada la apelación, no ha lugar al señalamiento solicitado.